COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS AT HOUSTON



                        ORDER ON MOTION FOR REHEARING

Cause numbers:         01-11-00597-CR; 01-11-00598-CR

Style:                 Remi Chidi Nwaogu v. The State of Texas

Date motion filed:     May 28, 2013

Party filing motion:   Appellant


         It is ordered that the motions for rehearing are DENIED.



Justice’s signature: /s/ Laura Carter Higley
                    Acting for the Court


Panel consists of: Chief Justice Radack and Justices Higley and Brown.


Date: June 18, 2013